                      IN THE UNITED STATES DISTRICT COURT

                     FOR THE SOUTHERN DISTRICT OF GEORGIA

                                  AUGUSTA DIVISION

ROBERT LEE PARKS,                       )
                                        )
            Plaintiff,                  )
                                        )
      v.                                )               CV 118-197
                                        )
LIZ ROBERTS; WARDEN EDWARD              )
PHILBIN; COMMISSIONER GREGORY           )
C. DOZIER; DONNA YOUNG; LISA            )
MAYO; ALICIA ROBIDEAU; ASHLEIGH )
LANZA; STEVEN H. ROSEBAUM; RITA )
K. LOMIO; DR. SHARON LEWIS; JAME )
D. SMITH; CINDY L. SMITH; STAN          )
BAKER; LISA WOOD; NATHAN DEAL; )
LYNDA SEWELL HUTSEY; BENITA             )
FREEMAN; LILLIE FAISON; DEXTER          )
PROYER; OFFICER CO II JINKINS;          )
VANCE LAUGHLIN, Warden; JOSEPH          )
HUTCHINSON; STANELY WILLIAM;            )
DR. WILLIAM, Mental Health Counselor,   )
                                        )
            Defendants.1                )
                                   _________

                                        ORDER
                                        _________

       On December 12, 2018, the Court issued a Report and Recommendation (“R&R”)

recommending dismissal of Plaintiff’s complaint for failure to state a claim and denying his

motion for emergency protective order. (Doc. no. 12.) On December 26, 2018, Plaintiff

objected to the Court’s R&R and filed a motion to amend, which the Court granted. (Doc.

nos. 14-16.) On January 22, 2019, Plaintiff filed an amended complaint. (Doc. no. 17.)

       1
         The Court DIRECTS the CLERK to update the docket in accordance with the caption
of this Order, which is consistent with Plaintiff’s amended complaint. (Doc. no. 17.)
Because Plaintiff filed an amended complaint, the Court VACATES the December 12th R&R.

(Doc. no. 12.) The Court screens Plaintiff’s amended complaint in accordance with 28 U.S.C.

§§ 1915(e)(2)(B) and 1915A(b) in a simultaneously filed Report and Recommendation.

       SO ORDERED this 5th day of February, 2019, at Augusta, Georgia.




                                            2
